Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are broadly drawn to encompass methods wherein the agents that preferentially pause ribosomes on RNA molecules are harringtonine, lactimidomycin, cyclohexamide and derivatives or combinations thereof.   The specification 
The specification does not describe any physical or chemical properties of derivatives of lactimidomycin that must be present in order for the derivatives to maintain function to pause ribosomes at a predetermined position, nor does the specification describe any correlation 
According to these facts, one of skill in the art would conclude that the applicant was not in possession of the claimed invention, because a the description of lactimidomycin is not representative of the functional lactimidomycin derivatives that pause ribosomes on RNA molecules and the specification therefore does not support what is recited in the claim language.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5, 15, 30, 42, 43, 44, 46, 47, 49, 59, 74, 86, 89 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear what it means in the claims when the claim recites a “defined region”.  When describing RNA translation to protein, a defined region can refer to the 3 nucleotide translation initiation or stop sites or any site along an RNA molecule that is occupied by a ribosome.  At any given time, the portion of an RNA molecule occupied by a ribosome is 30 
The reference to comparing the “detected” and amplified cDNA in part (e) of claims 1 and 43 is confusing because the claim does not previously introduce “detected” cDNA, and therefore lacks antecedent basis for referring to “detected” cDNA.  Part (d) of claim 1 does refer to producing a “detectable” number of cDNA, but it does not specify that the cDNAs are in fact detected.  Therefore, the reference to “detected” cDNAs lacks an antecedent basis.
Claims 15 and 59 are confusing when they state that the portion of the RT-primers that is “substantially complementary to the one or more defined regions of the RNA molecule” is within a region that is 30, 20, or 15 nucleotides “upstream” or “downstream” of the “defined regions.”  It is not clear how the primer can be both complementary to  the defined region, which would require it to hybridize to the defined region, and also can be 30 nucleotides away 
Furthermore, part (f) of claim 15 recites that RT primers bind to cDNA converted from the target RNA.  This is confusing because RT primers bind to RNA targets in order to convert them to cDNA, and here the claim requires that RT primers bind to cDNA.  The specification does not provide any explanation for how RT primers will bind to cDNA molecules.
With regard to claim(s) 30 and 74, part (g) of the claim recites the detectable labels.  This is confusing, because the independent claim from which claim 30 depends does not mention fluorescent labels; so part (g) of claim 30 lacks the antecedent basis to introduce fluorescent labels. 
 	Regarding claim 74, the claim refers to the method of amplifying cDNA with PCR.  This appears to be a reference to a previous claim, but it is confusing, because the claim to be 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:  "an agent that preferentially pauses ribosomes at one or more defined regions of the RNA molecule"; and "an agent that degrades nucleic acids not protected by a ribosome" in claim(s)  1 and 43.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The agent that “degrades nucleic acids that are not protected by a ribosome” is disclosed in the specification as being selected from the group consisting of DNases and RNases on page 3, lines 30 – 34 of the specification; and the agent that “preferentially pauses the ribosomes at one or more defined regions of the RNA molecules” is disclosed in the specification as lactimidomycin, harringtonine, cyclohexamide and derivatives  and combinations thereof" on page 3, lines 26-30 of the specification. 

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Closest Prior Art
Claim 43 is the broadest claim of the present application and it describes a method of determining the abundance of target RNA bound to ribosomes within a population of RNA-ribosome complexes. The closest prior art includes Ingolia and  Weissman. 
Ingolia et al. teaches a method of measuring gene expression at the level of translation by analyzing ribosome mRNA complexes.  
Ingolia teaches mapping the exact positions of ribosomes on transcripts by generating nuclease-protected mRNA fragments via nuclease footprinting.  The examiner interprets that the reference to ribosome positions on mRNAs is synonymous with the population of ribosome RNA complexes recited in part of claim 43 of the instant application.  Ingolia teaches treating cells with harringtonine, a drug that immobilizes ribosomes immediately after translation initiation and results in footprint accumulation at all initiation sites.    The ribosome footprints are the mRNA molecules protected from nuclease digestion by the ribosome, Ingolia teaches 
Ingolia does not teach that the 3’ portion of the at least one reverse transcription primer has a sequence that is substantially complementary to the one or more defined regions of an RNA molecule, and then that  the 5' portion of each of the at least 1 reverse transcription primers has a sequence that is substantially identical to a reverse amplification primer used subsequent PCR.  This limitation is not obvious in view of the prior art.  
 Methods where an RT primer was also used as an amplification site for a subsequent amplification were known.  For example, Weissman teaches a method wherein first strand cDNA synthesis is carried out using a primer that hybridizes to the polyT and also has an additional portion that serves as the primer binding site for a later PCR (see Figure 1 and related description in the reference).   
  However the instant claims are not obvious over  Ingolia in view of Weissman because, as previously stated, Ingolia teaches that ribosomes are paused on an RNA molecule and treated with an agent that degrades the RNA that is not protected by the ribosome.  The degraded portion of the RNA molecule would include the poly adenylated tail of a mature mRNA molecule.  The poly A region of the molecule would therefore be unavailable as a binding site for the RT primer during reverse transcription as described in Weissman et al.   
The instant specification describes the design of gene-specific RT and PCR primers against defined regions that overcome the challenges of detecting and/or amplifying small nucleic acid species with sufficient signal while maintaining the correlation between abundance and gene translation rates and overcoming primer-dimer problems. These methods of primer 


 


Conclusion
	No claims were allowed


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC B DARRINGTON whose telephone number is (571)272-0190.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Dave Nguyen can be reached on  571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eric B. Darrington
Patent Examiner
Art Unit 1634

/JULIET C SWITZER/Primary Examiner, Art Unit 1634